

Exhibit 10.4


Joinder Agreement
JOINDER AGREEMENT, dated as of September 7, 2018 (the “Effective Date”), made by
DCR Storage and Loading LLC, a Delaware limited liability company, Chalmette
Logistics Company LLC, a Delaware limited liability company, Toledo Rail
Logistics Company LLC, a Delaware limited liability company, and Paulsboro
Terminaling Company LLC, a Delaware limited liability company (each an
“Additional Guarantor” and together, the “Additional Grantors”), in favor of
Wells Fargo Bank, National Association, as Administrative Agent (in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below). All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.
W I T N E S S E T H:
WHEREAS, PBF Logistics LP, a Delaware limited partnership (the “Borrower”), the
financial institutions from time to time party thereto (the “Lenders”), and the
Administrative Agent, have entered into that certain Amended and Restated
Revolving Credit Agreement, dated as of July 30, 2018 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
the Borrower’s Subsidiaries have entered into that certain Amended and Restated
Guaranty and Collateral Agreement, dated as of July 30, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Guaranty and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Secured Parties;
WHEREAS, the Credit Agreement requires each of the Additional Grantors to become
a party to the Guaranty and Collateral Agreement; and
WHEREAS, each Additional Grantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guaranty and Collateral Agreement;
NOW, THEREFORE, IT IS AGREED:
1.    Guaranty and Collateral Agreement. By executing and delivering this
Joinder Agreement, each Additional Grantor, as provided in Section 10.14 of the
Guaranty and Collateral Agreement, hereby becomes a party to the Guaranty and
Collateral Agreement as a Grantor (and therefore a Guarantor) thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby (a) gives the Guaranty
provided for therein, (b) expressly assumes all obligations and liabilities of a
Grantor and Guarantor thereunder and (c) expressly grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in all
Collateral owned by each such Additional Grantor to secure all of the
Obligations. The information set forth in Annex 1-A hereto is hereby added to
the information set forth in Schedules 1 through 4 to the Guaranty and
Collateral Agreement and the information set forth in Annex 1-B is hereby added
to the most recently delivered Perfection Certificate. Each Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Article V of the Guaranty and Collateral Agreement is true and
correct in all material respects (except that any such representations and
warranties that are qualified by materiality shall be true and correct in all
respects) on and as the date hereof (after giving effect to this Joinder
Agreement) as if made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties were true and correct in all material
respects (except that any such representations and warranties that are qualified
by materiality shall be true and correct in all respects) as of such earlier
date.




--------------------------------------------------------------------------------




2.    Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
3.    Miscellaneous. This Joinder Agreement is a Loan Document executed in
connection with the Credit Agreement. Delivery of an executed counterpart of a
signature page of this Joinder Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Joinder Agreement.


[Signature Pages Follow]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.




 
 
 
DCR STORAGE AND LOADING LLC
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
 
Name: Erik Young
Title: Senior Vice President and
           Chief Financial Officer
 
 
 
 
 
 
 

 
 
 
CHALMETTE LOGISTICS COMPANY LLC
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
 
Name: Erik Young
Title: Senior Vice President and
           Chief Financial Officer
 
 
 
 
 
 
 

 
 
 
TOLEDO RAIL LOGISTICS COMPANY LLC
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
 
Name: Erik Young
Title: Senior Vice President and
           Chief Financial Officer
 
 
 
 
 
 
 

 
 
 
PAULSBORO TERMINALING COMPANY LLC
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
 
Name: Erik Young
Title: Senior Vice President and
           Chief Financial Officer
 
 
 
 
 
 
 



[Signature Page to Joinder Agreement]

